DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Jeffrey Klayman (Reg. 39,250) on July 30, 2021.

The application has been amended as follows: 
22. (Canceled)
23. (Canceled)
24. (Canceled)
25. (Canceled)

With regard to the claims not specifically recited above, the status and content of those claims is recited in the previously filed amendment by the Applicant, dated May 26, 2021.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method for code and data versioning.  More specifically, independent claims 1, 8 and 15 recite receiving a by a user to modify a given production code file, establishing a task for the user, placing a lock on the given production code file, storing a modified version of the production code file in a logical partition of a storage system associated with the task, executing the modified version of the production code file to create a modified version of a specified data file associated with the production code file, assigning a first unique version identifier for the modified data file, storing the modified data file in the logical partition such that the modified code file is isolated from the production code files and code files of other users, and the modified data file is isolated from the production data files and data files of other users.  The prior art does not teach or render obvious a method or system in which code and data files are managed using the specific management method and system described above.  The previously cited prior art teaches various methods and systems for managing code and/or data files, but nowhere does any of the applied prior art disclose a method or system such as that described above. The fact that the prior art does not teach or render obvious the instant application as recited in the independent claim has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194